Per Cur:

These defendants are set up in the bill to have purchased of W. S., they are not charged with fraud *22personally, or even with notice of the title, under which the plaintiff’s claim. They are, therefore, to be 1 J taken to be bona fide purchasers without notice. It bas been long settled, that if A. sells to B., who forgets or neglects to register his deed, and C., knowing the same, purchases the same land from A., and first registers his deed, and sells to D., who purchases bona fide for a valuable consideration, without notice of B’s. right; D. shall not be affected by C’s. notice, but he shall hold against B.
worfl?y“rét ait' lEris. dV der.
Bui dismissed as to the three defendants, with costs agst. tire plaintiffs.
fourth defendants counsel.
Plaintiffs’
Bui dismissed de ten dan t^'ííut without costs.
The bill as to the defendants W. R., R. R. and A. S. . - . _ . . _ . mugt be dismissed, with costs against the plaintiffs. *
# For the defendant W. S., it was argued that the plaintiffs, at the time of the fraud alledged, owned no- . they are to be considered as purchasers of a mere equity, which will not entitle them to maintain this action; that neither were, in fact, in possession.
For the plaintiffs it was said, that any subsequent purchaser had a right to disencumber.

Per Cur:

The plaintiffs do not stand in the place of heirs or representatives of H. M. H. M. had been defrauded of his title to the land in question; after which, and with notice (since it is not denied, and they are supposed to make the best of their own case) the plaintiffs have purchased. The injury was not done to them ; they have no right, in their own names, to a remedy in this suit.
The bill, as to the defendant, W. S., was dismissed, but without COStS.
Judge Knight did not sit in this case, having been of counsel for the defendants.